         Case 21-07923                Doc 9          Filed 06/30/21 Entered 06/30/21 14:57:01                                     Desc Ch 7 First
                                                      Mtg Corp No POC Page 1 of 1

Information to identify the case:
Debtor
                Suzlon Wind Energy Corp                                                        EIN:   33−0985150
                Name

United States Bankruptcy Court       Northern District of Illinois                              Date case filed for chapter:          7      6/29/21

Case number:21−07923
Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                             10/20

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                        Suzlon Wind Energy Corp

2. All other names used in the
   last 8 years
3. Address                                   8750 W. Bryn Mawr Ave
                                             Unit 720
                                             Chicago, IL 60631

4. Debtor's attorney                         David J Schwab                                                       Contact phone 847−367−9699
                                             Ralph, Schwab & Schiever, Chtd
    Name and address                         3 Hawthorn Pkwy Ste 370                                              Email: djschwab@rsslawoffices.com
                                             Vernon Hills, IL 60061

5. Bankruptcy trustee                        Ariane Holtschlag, trustee                                           Contact phone (312) 878−4830
                                             FactorLaw
    Name and address                         105 W. Madison                                                       Email: aholtschlag@wfactorlaw.com
                                             Suite 1500
                                             Chicago, IL 60602

6. Bankruptcy clerk's office                 Eastern Division                                                     Hours open:
                                             219 S Dearborn                                                       8:30 a.m. until 4:30 p.m. except Saturdays,
    Documents in this case may be            7th Floor                                                            Sundays and legal holidays.
    filed at this address. You may           Chicago, IL 60604
    inspect all records filed in this case
    at this office or online at                                                                                   Contact phone 1−866−222−8029
    https://pacer.uscourts.gov.
                                                                                                                  Date: 6/30/21

7. Meeting of creditors                                                                                        Location:
    The debtor's representative must
                                             July 20, 2021 at 01:00 PM
    attend the meeting to be                                                                                   Appear by VIDEO. See details,
    questioned under oath. Creditors         The meeting may be continued or adjourned to a later date.        www.justice.gov/ust−regions−r11, Click:
    may attend, but are not required to      If so, the date will be on the court docket.                      Chicago, Illinois Office
    do so.

8. Proof of claim                            No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
    Please do not file a proof of            If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    claim unless you receive a notice        that you may file a proof of claim and stating the deadline.
    to do so.

9. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                   extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                             any questions about your rights in this case.
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                      page 1
